Order of the Supreme Court, New York County (Edward J. Greenfield, J.), entered on May 25, 1989, denying the motion by defendant S.L.G. Discount Corp. to dismiss the complaint, is unanimously affirmed, with costs.
In this action by plaintiffs insurer, the lease provided for mutual release and waiver of the right of subrogation by either party’s insurer, only if each party’s insurance policy *177contained a clause providing that such a release or waiver would not invalidate the policy or increase its premiums. Plaintiffs insurer clearly reserved its right to subrogate for losses based upon claims paid by it on the insured’s behalf. Accordingly, there was no valid mutual release and waiver of the right to subrogation, and plaintiffs insurer was thus entitled to maintain this claim. Concur—Murphy, P. J., Carro, Asch, Ellerin and Smith, JJ.